
	
		I
		112th CONGRESS
		2d Session
		H. R. 4319
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Engel introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the Federal Communications Commission to
		  promulgate regulations to provide for accurate disclosures of the terms and
		  conditions of prepaid telephone calling cards.
	
	
		1.Short titleThis Act may be cited as the
			 Calling Card Consumer Protection
			 Act.
		2.FCC regulations
			 requiring disclosures of terms and conditions of prepaid calling cards
			(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Commission shall promulgate
			 regulations that require prepaid calling card providers and prepaid calling
			 card distributors to accurately disclose the terms and conditions applicable to
			 prepaid calling cards.
			(b)Information
			 required To be disclosedThe
			 regulations promulgated under subsection (a) shall require disclosure of the
			 following information with respect to a prepaid calling card:
				(1)The name of the prepaid calling card
			 provider and such provider’s customer service telephone number and hours of
			 service.
				(2)(A)The number of domestic interstate minutes
			 available from the prepaid calling card and the number of available minutes for
			 all international preferred destinations served by the prepaid calling card at
			 the time of purchase; or
					(B)the dollar value of the prepaid calling
			 card, the domestic interstate rate per minute provided by such card, and the
			 applicable per minute rates for all international preferred destinations served
			 by the prepaid calling card at the time of purchase.
					(3)(A)The applicable per
			 minute rate for all individual international destinations served by the card at
			 the time of purchase; or
					(B)a
			 toll-free customer service number and Web site (if the provider maintains a Web
			 site) where a consumer may obtain the information described in subparagraph (A)
			 and a statement that such information may be obtained through such toll-free
			 customer service number and Web site.
					(4)The following
			 terms and conditions pertaining to, or associated with, the use of the prepaid
			 calling card:
					(A)Any applicable fees associated with the use
			 of the prepaid calling card.
					(B)A description of
			 any additional charges associated with the use of the prepaid calling card and
			 the amount of such charges.
					(C)Any limitation on
			 the use or period of time for which the promoted or advertised minutes or rates
			 will be available.
					(D)A description of
			 the applicable policies relating to refund, recharge, and any predetermined
			 decrease in value of such card over a period of time.
					(E)Any expiration
			 date applicable to the prepaid calling card or the minutes available with such
			 calling card.
					(c)Manner of
			 disclosuresThe regulations
			 promulgated under subsection (a) shall include the following requirements with
			 respect to the manner of the disclosures required by such regulations:
				(1)Clear and
			 conspicuousSuch disclosures
			 shall be made in a clear and conspicuous manner and location, as
			 follows:
					(A)CardsSuch disclosures shall be printed in plain
			 English language (except as provided in paragraph (2)) in a clear and
			 conspicuous manner and location on the prepaid calling card, except as the
			 Commission may provide under paragraph (3). If the card is enclosed in
			 packaging that obscures the disclosures on the card, such disclosures also
			 shall be printed on the outside packaging of the card.
					(B)Online
			 servicesIn addition to the
			 requirements under subparagraph (A), in the case of a prepaid calling card that
			 consumers purchase via the Internet, such disclosures shall be displayed in
			 plain English language (except as provided in paragraph (2)) in a clear and
			 conspicuous manner and location on the Internet Web site that the consumer must
			 access prior to purchasing such card.
					(C)Advertising and
			 other promotional materialExcept as the Commission may provide under
			 paragraph (3), such disclosures shall be included in a clear and conspicuous
			 manner and location in any advertising or other promotional material for a
			 prepaid calling card that contains any representation, expressly or by
			 implication, regarding the dollar value, the per minute rate, or the number of
			 minutes provided by the card.
					(2)Foreign
			 languagesIf a language other than English is prominently used on
			 a prepaid calling card or its packaging or in any advertising or other
			 promotional material for such card, such disclosures shall be made in that
			 language in or on such card, packaging, advertising, or promotional
			 material.
				(3)Different
			 location of certain information as determined by CommissionNotwithstanding paragraph (1), if the
			 Commission determines that some of the information required to be disclosed by
			 the regulations promulgated under subsection (a) does not need to be disclosed
			 in or on the prepaid calling card, packaging, advertising, or other promotional
			 material, the Commission may exclude from such regulations any requirement for
			 the disclosure of such information in that manner, if such regulations—
					(A)require such
			 information to be otherwise disclosed and available to consumers;
					(B)provide for easy
			 comprehension and comparison by consumers; and
					(C)ensure that the remaining disclosures in or
			 on the prepaid calling card, packaging, advertising, or other promotional
			 material include sufficient information to allow a consumer to effectively
			 inquire about or seek clarification of the services provided by the calling
			 card.
					(d)Voice
			 promptsThe regulations
			 promulgated under subsection (a) shall, taking into account the application of
			 the fees and additional charges required to be disclosed under such
			 regulations, require the accuracy of any information that—
				(1)is provided to a
			 consumer by a voice prompt given to the consumer at the time the consumer uses
			 the prepaid calling card; and
				(2)relates to the
			 remaining value of the calling card or the number of minutes available from the
			 calling card.
				(e)Disclosures
			 required upon purchase of additional minutesThe regulations
			 promulgated under subsection (a) shall require that, if a prepaid calling card
			 permits a consumer to add value to the card or purchase additional minutes
			 after the original purchase of the prepaid calling card, any changes to the
			 rates, fees, or additional charges required to be disclosed under such
			 regulations shall apply only to the additional minutes to be purchased and
			 shall be disclosed clearly and conspicuously to the consumer before the
			 completion of such purchase.
			(f)No false,
			 misleading, or deceptive disclosuresThe regulations promulgated under
			 subsection (a) shall prohibit the inclusion of any false, misleading, or
			 deceptive representations relating to the terms and conditions of the prepaid
			 calling card in or on the prepaid calling card, packaging, advertising, or
			 other promotional material containing a disclosure required by such
			 regulations.
			(g)Additional
			 authority concerning manner of disclosuresThe regulations
			 promulgated under subsection (a) may include requirements concerning the order,
			 format, presentation, and design of the required disclosures and may establish
			 and require the use of uniform terms, symbols, or categories to describe or
			 disclose rates, fees, and additional charges, if the Commission finds that such
			 requirements will assist consumers in making purchasing decisions and
			 effectuate the purposes of this Act.
			(h)Factors for
			 considerationIn promulgating regulations under subsection (a),
			 the Commission shall—
				(1)take into
			 consideration the need for clear disclosures that provide for easy
			 comprehension and comparison by consumers, taking into account the size of
			 prepaid calling cards; and
				(2)take into
			 consideration the views of States.
				(i)LimitationIn
			 promulgating regulations under subsection (a), the Commission may not specify
			 the rates, fees, or additional charges or the terms and conditions of prepaid
			 calling cards.
			3.Implementation
			 and enforcement by FCC
			(a)Authority of the
			 CommissionThe Commission
			 shall implement and enforce this Act in the same manner, by the same means, and
			 with the same jurisdiction, powers, and duties as though all applicable terms
			 and provisions of the Communications Act of 1934 (47 U.S.C. 151 et seq.) were
			 incorporated into and made a part of this Act.
			(b)Consultation
			 between FCC and FTC
				(1)In
			 generalIn promulgating
			 regulations under section 2(a) and in enforcing such regulations, the
			 Commission shall consult with the Federal Trade Commission.
				(2)FTC regulations
			 on prepaid calling card disclosuresIf the Federal Trade
			 Commission initiates a rulemaking proceeding to establish requirements relating
			 to the disclosure of terms and conditions of prepaid calling cards, the Federal
			 Trade Commission shall consult with the Commission to ensure that any such
			 requirements and the enforcement of any such requirements by the Federal Trade
			 Commission are not inconsistent with the regulations promulgated under section
			 2(a) and the enforcement of such regulations by the Commission.
				4.Enforcement by
			 States
			(a)In
			 general
				(1)Civil
			 actionsIn any case in which
			 the attorney general of a State, a State utility commission, or other consumer
			 protection agency has reason to believe that an interest of the residents of
			 such State has been or is threatened or adversely affected by the engagement of
			 any person in a practice that is prohibited by a regulation promulgated under
			 section 2(a), the State utility commission or other consumer protection agency,
			 if authorized by State law, or the State, as parens patriae, may bring a civil
			 action on behalf of the residents of such State in an appropriate district
			 court of the United States or any other court of competent jurisdiction
			 to—
					(A)enjoin such
			 practice;
					(B)enforce compliance
			 with such regulation;
					(C)obtain damages,
			 restitution, or other compensation on behalf of residents of the State;
			 or
					(D)obtain such other
			 relief as the court may consider to be appropriate.
					(2)Notice to the
			 Commission
					(A)In
			 generalBefore filing an
			 action under this subsection, the State shall provide to the Commission—
						(i)written notice of
			 the action; and
						(ii)a
			 copy of the complaint for the action.
						(B)Exemption
						(i)In
			 generalSubparagraph (A)
			 shall not apply with respect to the filing of an action by a State under this
			 subsection if the attorney general or other appropriate officer determines that
			 it is not feasible to provide the notice described in such subparagraph before
			 the filing of the action.
						(ii)NotificationIn an action described in clause (i), the
			 State shall provide notice and a copy of the complaint to the Commission at the
			 same time as the State files the action.
						(b)Intervention by
			 Commission
				(1)In
			 generalOn receiving notice under subsection (a)(2), the
			 Commission shall have the right to intervene in the action that is the subject
			 of the notice.
				(2)Effect of
			 interventionIf the Commission intervenes in an action under
			 subsection (a), it shall have the right—
					(A)to be heard with
			 respect to any matter that arises in such action;
					(B)to remove the
			 action to the appropriate district court of the United States; and
					(C)to file a petition
			 for appeal.
					(c)ConstructionFor purposes of bringing any civil action
			 under subsection (a), nothing in this section shall be construed to prevent an
			 attorney general of a State, a State utility commission, or other consumer
			 protection agency authorized by State law from exercising the powers conferred
			 on the attorney general or other appropriate official by the laws of such State
			 to—
				(1)conduct
			 investigations;
				(2)administer oaths
			 or affirmations;
				(3)compel the
			 attendance of witnesses or the production of documentary and other evidence;
			 or
				(4)enforce any State law.
				(d)Action by the
			 Commission may preclude State actionIn any case in which an
			 action is instituted by or on behalf of the Commission for violation of a
			 regulation promulgated under section 2(a), no State may, during the pendency of
			 such action, institute an action under subsection (a) against any defendant
			 named in the complaint in the action instituted by or on behalf of the
			 Commission for any violation of such regulation alleged in such
			 complaint.
			5.Effect on other
			 law
			(a)FCC
			 AuthorityNothing in this Act shall be construed to—
				(1)limit the
			 authority of the Commission, under any other provision of law, with respect to
			 disclosure of the terms and conditions of prepaid calling cards; or
				(2)affect any proceeding initiated by the
			 Commission prior to the date of the enactment of this Act with respect to
			 disclosure of the terms and conditions of prepaid calling cards.
				(b)Preemption of
			 State lawAfter the date on
			 which final regulations are promulgated under section 2(a), no State or
			 political subdivision of a State may establish or continue in effect any
			 provision of law that contains requirements regarding disclosures to be printed
			 on prepaid calling cards or the packaging of prepaid calling cards or included
			 in advertising or other promotional material with respect to prepaid calling
			 cards, unless such requirements are identical to the requirements of such
			 regulations.
			6.Studies
			(a)GAO
			 StudyBeginning 2 years after
			 the date on which final regulations are promulgated under section 2(a), the
			 Comptroller General of the United States shall conduct a study of the
			 effectiveness of this Act and the disclosures required under this Act and shall
			 submit a report on such study to Congress not later than 3 years after the date
			 of the enactment of this Act.
			(b)FCC
			 StudyThe Commission shall,
			 in consultation with the Federal Trade Commission, conduct a study of the
			 extent to which the business practices of the prepaid calling card industry
			 intended to be addressed by this Act exist in the prepaid commercial mobile
			 service industry and shall submit a report on such study, including
			 recommendations, if any, to Congress not later than 3 years after the date of
			 the enactment of this Act.
			7.Definitions
			(a)Incorporation of
			 definitions from Communications Act of 1934In this Act, a term that is defined in
			 section 3 of the Communications Act of 1934 (47 U.S.C. 153) shall have the
			 meaning given such term in such section.
			(b)Additional
			 definitionsThe following
			 additional definitions apply in this Act:
				(1)Additional
			 chargeThe term additional charge means any charge
			 assessed by a prepaid calling card provider or prepaid calling card distributor
			 for the use of a prepaid calling card, other than a fee or rate.
				(2)Commercial
			 mobile serviceThe term commercial mobile service
			 has the meaning given such term in section 332 of the Communications Act of
			 1934 (47 U.S.C. 332).
				(3)CommissionThe term Commission means the
			 Federal Communications Commission.
				(4)FeesThe term fees includes all
			 charges, fees, taxes, or surcharges applicable to a prepaid calling card that
			 are—
					(A)required by
			 Federal law or regulation or order of the Commission or by the laws and
			 regulations of any State or political subdivision of a State; or
					(B)expressly permitted to be assessed under
			 Federal law or regulation or order of the Commission or under the laws and
			 regulations of any State or political subdivision of a State.
					(5)International
			 preferred destinationThe term international preferred
			 destination means one or more specific international destinations named
			 on a prepaid calling card, on the packaging material accompanying a prepaid
			 calling card, or in the advertising or other promotional material with respect
			 to a prepaid calling card.
				(6)Prepaid calling
			 cardThe term prepaid calling card has the meaning
			 given such term in section 64.5000 of the Commission’s regulations (47 C.F.R.
			 64.5000). Such term shall also include calling cards that use interconnected
			 VoIP service or a successor protocol. Such term shall also include an
			 electronic or other mechanism that allows users to pay in advance for a
			 specified amount of calling. Such term shall not include—
					(A)calling cards or
			 other rights of use that are provided for free or at no additional cost as a
			 promotional item accompanying a product or service purchased by a
			 consumer;
					(B)any card, device, or other right of use,
			 the purchase of which establishes a customer-carrier relationship with a
			 provider of commercial mobile service or wireless hybrid service, or that
			 provides access to a commercial mobile service or wireless hybrid service
			 account wherein the purchaser has a pre-existing relationship with the
			 provider; or
					(C)payphone service (as defined in section 276
			 of the Communications Act of 1934 (47 U.S.C. 276)).
					(7)Prepaid calling
			 card distributorThe term
			 prepaid calling card distributor means any entity or person that
			 purchases prepaid calling cards from a prepaid calling card provider or another
			 prepaid calling card distributor and sells, re-sells, issues, or distributes
			 such cards to one or more distributors of such cards or to one or more retail
			 sellers of such cards. Such term shall not include—
					(A)any retail seller whose only activity with
			 respect to the sale of prepaid calling cards is point-of-sale transactions with
			 end-user customers; or
					(B)any person whose
			 only activity with respect to the sale of prepaid calling cards is the
			 transport or delivery of such cards.
					(8)Prepaid calling
			 card providerThe term
			 prepaid calling card provider has the meaning given such term in
			 section 64.5000 of the Commission’s regulations (47 C.F.R. 64.5000). Such term
			 shall also include—
					(A)a provider of a
			 prepaid calling card that uses interconnected VoIP service or a successor
			 protocol; and
					(B)a provider of a
			 prepaid calling card that allows users to pay in advance for a specified amount
			 of minutes through an electronic or other mechanism.
					(9)Wireless hybrid
			 serviceThe term
			 wireless hybrid service means a service that integrates both
			 commercial mobile service and interconnected VoIP service.
				8.Date of
			 applicationThis Act shall
			 apply with respect to—
			(1)any prepaid
			 calling card issued or placed into the stream of commerce beginning 180 days
			 after the date on which final regulations are promulgated under section 2(a);
			 and
			(2)any advertising, other promotional
			 material, or voice prompt regarding a prepaid calling card that is disseminated
			 beginning 180 days after the date on which final regulations are promulgated
			 under section 2(a).
			
